EXHIBIT 10.26 I.INTRODUCTION 1. THIS AGREEMENT, made and entered into as of March 24, 2010, by and between the Southern Connecticut Gas Company, (hereinafter called the Company) and the United Steelworkers Of America on behalf of Local Union 12000 (hereinafter called the Union),WITNESSETH: 2. Purpose Of Agreement That for the purpose of facilitating the peaceful adjustment of differences that may arise from time to time, and of promoting harmony and efficiency, to the end that employees and the Company and the general public may be mutually benefited, the parties hereto contract and agree with each other, as follows: 3.Legal Considerations No provision in this Agreement shall be deemed to require the Company or the Union to disregard existing or future statutes, decrees, orders, rulings or regulations.All provisions of this Agreement are subject to all applicable statutes now or hereafter in effect and to the lawful regulations, rulings, decrees and orders of all Courts and regulatory bodies having jurisdiction.If any such statutes, regulations, rulings, decrees or orders shall conflict with any provision of this Agreement, said provision shall be void and unenforceable, and the Company and the Union shall meet to discuss the apparent unenforceability and replacement provisions. The unenforceability of any provision shall not affect the remaining provisions of this Agreement. 4. The masculine pronoun wherever used herein shall include the feminine. II.RECOGNITION 1.Union Recognition and Bargaining Unit The Company hereby recognizes the Union as the exclusive bargaining agent with respect to wages, hours and conditions of employment, for a bargaining unit consisting of all Company employees performing the type of work covered by the job classifications listed in Appendix A.Excluded from the bargaining unit are executives, managerial employees, professional employees, confidential employees, office clerical employees (except those listed in Appendix A), and all guards and supervisors as defined in the Act. - 1 - 2.Bulletin Boards The Company shall provide ample bulletin board space for posting notices of Union meetings.The bulletin boards shall be located at convenient places in each department.Material other than notices of Union meetings shall be submitted to the Management and approved by it before posting. 3. Union Business Neither the Union nor its officers or members will conduct Union business on Company time, other than soliciting new members.The Union agrees that Union meetings with members will not be called on Company time.This verbal request must be presented to the Company 48 hours prior to the requested time off when feasible.Notification to the Supervisor and Human Resources is required. III.RESPONSIBILITY 1.Responsibility of Management The direction of the employed personnel, including the right to hire, to suspend or discharge for proper cause, to transfer, promote or demote, and the right to relieve employees from duty because of lack of work, or for other legitimate reasons is vested exclusively in the Company, provided that this will not be used for the purpose of discrimination against any employee and provided that such rights vested in the Company shall not be inconsistent with any other provisions of this Agreement.The Company reserves the right to establish and publish from time to time rules and regulations which are not inconsistent with the terms of this Agreement.The Company agrees not to put such rules and regulations into effect without prior discussion with the Union.The Company shall protect all of its employees against all complaints, charges or accusations until after appropriate investigation has been made. The right to determine who are to hold supervisory positions is vested exclusively in the Company. 2. No Strike - No Lockout During the term of this Agreement, there shall be no lock-outs by the Company, and the Union agrees that there shall be no strikes, walk-outs, concerted slow-downs or other interference with the normal course of the Company's business. 3. Corrective Procedure In further consideration of the mutual promises contained herein, the parties hereto expressly agree that neither party shall bring or cause to be brought, any court, or other legal or administrative action against the other until the dispute, claim, grievance or complaint shall have been brought to the attention of the party against whom it shall be made and the said party, after actual notice of same, shall within a reasonable time, fail to take steps to correct the cause or circumstances giving rise to such dispute, claim, grievance, or complaint. - 2 - 4. No Discrimination Neither the Company nor the Union, nor the respective officers, members or employees of either, shall discriminate against, coerce or intimidate any temporary or permanent employee because ofrace, color, religion, age, sex, sexual orientation, national origin, physical or mental disability,marital status, veteran status, or any other conditions protected by law. 5. Responsibility of Union The Union agrees that it will use its best efforts to make certain that its members will individually and collectively perform loyal and efficient work and services and will use their influence and best efforts to protect the property of the Company and the Company's interest, and will assist in promoting sales of the Company's product, and otherwise will cooperate with the Company and employees of all departments in promoting and advancing the welfare of the Company and its services at all times. IV.UNION MEMBERSHIP 1. Union Shop It shall be a condition of employment that all employees of the employer covered by this Agreement, who are members of the Union in good standing on the effective or execution date of this Agreement, whichever is the later, shall remain members in good standing and those who are not members on the effective or execution date of this Agreement, whichever is later, shall on the thirtieth day following the effective or execution date of this Agreement, whichever is the later, become and remain members in good standing in the Union.It shall also be a condition of employment that all employees covered by this Agreement and hired on or after its effective or execution date, whichever is the later, shall on the thirtieth day following the beginning of such employment become and remain members in good standing in the Union.The Company shall notify the Union of all new employees to be covered by this Agreement no later than the tenth day of the month following their employment. 2. Assignability This Agreement shall be binding upon the successors and the assignees of the parties hereto and no provision, terms or obligations herein contained shall be affected, modified, altered or changed in any respect whatsoever by any change in the regular status, ownership or management of either party herein. 3. Collection of Dues The Company agrees to deduct from the wages of each employee on the first pay day of each month (or as otherwise agreed to by the parties), in accordance with the expressed terms of a signed voluntary authorization to do so, the monthly dues as provided by the Constitution of the International Union, initiation fees for each new member and reinstatement fees for the month or months owed and to remit such check-off to the International Secretary-Treasurer of the United Steelworkers of - 3 - America, Five Gateway Center, Pittsburgh, Pennsylvania 15222, on or before the first day of the following month.Monthly remittances shall be accompanied by an itemized statement showing the name of each Union member and the amount checked off with a copy given to the Local Union Financial Secretary. An Employee who has worked at least five (5) days in the current month and who quits, is laid off, or is discharged for cause, shall have the current month's dues deducted from his final pay. 4. Probationary Period The probationary period for new employees will be considered a trial period and they may be terminated during this period at the discretion of the Company, without appeal by the Union.All new employees who have served the six (6) months probationary period shall be considered regular employees with seniority rights as from the day of employment, but at any time after employment, upon receipt of a proper authorization executed by a probationary employee, the Company will deduct his initiation fee and dues and pay them over to the Union, as provided herein. 5.Temporary Employees Temporary employees are defined as employees hired for a temporary period of time.When the need for hiring temporary employees arises, the Company will meet with the Union to discuss the matter and the number of such employees to be hired will be determined on the basis of the Company's reasonable need at the time. Temporary employees will be hired at the rate shown for temporary employees on the rate schedule. A temporary employee rehired will be credited cumulatively for the required period of time for an increase. Temporary employees are not entitled to benefits of pension, sick pay, vacations, all insurance coverages, inclement weather payments for more than two (2) hours, seniority or the right to be considered for regular employees status. Temporary C & M Department employees will receive two (2) hours pay when they are required to report for work on days on which, in the opinion of the Company, conditions prevent them from working. Should the need arise to utilize a temporary employee for a period longer than four months, the Company will meet with the Union to discuss the possibility of extending the employee's temporary status.The union agrees that its consent will not be unreasonably withheld.When an employees' temporary status expires, the employee shall be considered a regular employee and the job will be posted per the contract. - 4 - No reduction will take place in a department while temporary employees are working in that department.Any laid off employee or an employee being reduced will be offered continued employment or recall if qualified, before a temporary employee is maintained at work or hired.In the event of a reduction in force or before any regular employee is laid off, temporary employees will be reduced and laid off first. V.HOURS OF WORK 1. Work Day, Work Week Five (5) days of eight (8) consecutive hours, shall constitute a week's work. The Company agrees that the work schedules will not be changed for the duration of the Agreement, unless by mutual agreement.The Union agrees that its consent will not be unreasonably withheld. A stated hour for reporting to work shall be given each employee, and except in the case of emergency, shall be in accord with the work schedules as shown below. 2. Daily Work Schedules CONSTRUCTION & MAINTENANCE: 7:00 A.M. -3:00 P.M. (Crew members may individually take a 15 minute working lunch break while other crew members simultaneously continue to perform their assigned duties) Lead Welder, Welder A, Lead Street Technician, Street Technician A, Street Technician B, Street Technician C, Laborer, Deliverer A, Deliverer B, Machine Operator A, Machine Operator B 7:00 A.M. – 3:30 P.M. (Half-hour lunch period to be taken between 11:30 A.M. – 1:00 P.M.) Lead Regulator Technician, Regulator Technician A, Regulator Technician B GAS ENGINEERING: 7:30 A.M. - 4:00 P.M.(Rotating half hour lunch period to be taken between11:30 A.M. – 1:00 P.M. Drafter Record Clerk Drafting Specialist - 5 - 7:30 A.M. - 4:00 P.M.(half hour lunch between 12:00 Noon & 12:30 P.M.) Corrosion Mechanic Corrosion Mechanic B TRANSPORTATION & MAINTENANCE DEPARTMENT: 7:00 A.M. - 3:30 P.M. (Fixed lunch to be taken 12:00 noon - 12:30 p.m.) April 1 - October 31 7:30 A.M. - 4:00 P.M. (Fixed lunch to be taken 12:00 noon - 12:30 p.m.)November 1 - March 31 Lead Fleet Mechanic, Mechanic A (Fleet), Mechanic B (Fleet), Mechanic C (Fleet), Maintenance Mechanic A, Mechanic A-(Maintenance), Mechanic B (Maintenance),Fleet Record Clerk 3:00 P.M. - 11:30 P.M. (Fixed lunch to be taken 7:00 p.m. - 7:30 p.m.) April 1 - October 31 3:30 P.M. - 12:00 Midnight (Fixed lunch to be taken 7:00 p.m. - 7:30 p.m.) November 1 - March 31 Lead Fleet Mechanic, Mechanic A (Fleet), Mechanic B (Fleet), Mechanic C (Fleet) METER SHOP: 7:30 A.M. - 4:00 P.M. (half hour lunch to be taken between 11:30 A.M. & 1:00 P.M. Meter Person A, Meter Tester, Meter Repairer B, Meter Repairer, Lead Meter Repairer, Meter Repairer Generalist 7:30 A.M. - 4:00 P.M. (half hour lunch to be takenbetween 12:00 Noon & 1:00 P.M.) Meter Shop Generalist STORES:: 7:00 A.M. - 3:30 P.M. (half hour lunch to be taken between 11:30 a.m. - 1:00 p.m.) Lead Storeroom Clerk, Storeroom Clerk A, Storeroom Clerk B, Appliance/Appliance Parts Clerk, Inventory Control Generalist, Plant Services Generalist 8:30 A.M. – 5:00 P.M. (half hour lunch to be taken between 11:30 A.M. – 1:00P.M.) Plant Services Generalist METER READING/COLLECTION DEPARTMENT: 7:30 A.M. - 4:00 P.M. (Half hour lunch period to be taken between11:30 A.M. and 2:00 P.M.) Senior Utility Helper/Meter Reader, Collector, Special Collector - 6 - INSTRUMENTATION: 7:30 A.M. – 4::00 P.M. (Half hour lunch period to be taken between 11:30 A.M. and 2:00 P.M.) Lead Instrument Technician, Measurement Technician, Instrument Technician, Instrument Technician B Hours: 7:00 A.M. - 12 N, 12:30 P.M. - 3:30 P.M. Instrument Technician B Instrument Technician Lead Instrument Technician Measurement Technician CUSTOMER SERVICE DEPARTMENT: Hours: 7:00 A.M. - 3:30 P.M. (Half hour lunch period to be taken between 11:00 A.M. and 1:00 P.M.) Days:Monday through Friday: Service Technician A Instructor, Service Technician A, Lead Service Technician, Technical Services Specialist, Meter Representative Hours:7:00 A.M. – 3:30 P.M. (Half hour lunch period to be taken between 11:00 A.M. and 1:00 P.M. Days:Tuesday through Saturday Meter Representative Hours: 8:00 A.M. - 4:30 P.M. (Half hour lunch period to be taken between 11:30 A.M. and 1:30 P.M. other than shift personnel) Days:Monday through Friday Service Technician A Instructor, Service Technician A, Lead Service Technician, Technical Services Specialist, Special Service Rep (Middlesex) Service Technician B, Service Technician C,Apprentice Helper, Helper, Fitter A, Mechanic A-Service, (other than shift personnel) Shift Personnel: Hours: (1st shift) 8:00 A.M. through 4:00 P.M. (2nd shift) 4:00 P.M. through 12:00 Midnight. (3rd shift) 10:00 PM through 6:00 A.M. 12:00 Midnight through 8:00 A.M. - 7 - SERVICE TECHNICIAN SCHEDULES: A B C D E F G H I J Sunday Off 10 PM-6 AM Off 4-12 8-4 Off Off Off Off Off Monday Off 10 PM – 6 AM Off 4-12 8-4 Off Off Off 6 AM – 2 PM 6 AM – 2 PM Tuesday 8-4 10 PM – 6 AM 4-12 4-12 8-4 8-4 8-4 7-3:30 6 AM – 2 PM 6 AM – 2 PM Wednesday 8-4 10 PM – 6 AM 4-12 4-12 8-4 8-4 8-4 7-3:30 6 AM – 2 PM 6 AM – 2 PM Thursday 8-4 10 PM – 6 AM 4-12 4-12 8-4 8-4 8-4 7-3:30 6 AM – 2:00 PM 6 AM – 2 PM Friday 12-8 Off 4-12 Off Off 8-4 8-4 7-3:30 6 AM – 2 PM 6 AM – 2 PM Saturday 12-8 Off 4-12 Off Off 8-4 8-4 7-3:30 Off Off Note: (1) Meter Representative “H” Shift – 7:00 A.M. – 3:30 P.M. Tuesday through Saturday (1) Meter Representative “H” Shift – 7:00 A.M. – 3:30 P.M. Tuesday through Saturday; Saturday does Dispatching from 8:00 A.M. to 4:00 P.M. with primary coverage for vacations and absences. ───── Dispatchers: Hours:7:00 A.M. – 4:00 P.M. (1 hour lunch between 12:30 P.M. and 1:30 P.M (Shift A) and between 11:30 A.M. and 12:30 P.M. (Shift B)). 11:00 A.M. - 7:00 P.M. Days: Monday - Friday Dispatcher Lead Dispatcher Technical Services Dispatcher (1st shift)8:00 AM – 4:00 PM (2nd shift) 4:00 P.M. - 12 Midnight - 8 - (3rd shift) Midnight - 8:00 A.M. Dispatcher Technical Services Dispatcher DISPATCHER SCHEDULES A B C D E F G H I J Sunday OFF OFF OFF 8-4 12-8 4-12 OFF 4-12 8-4 OFF Monday 7-4 7-4 11-7 8-4 12-8 4-12 OFF OFF 4-12 OFF Tuesday 7-4 7-4 11-7 8-4 12-8 4-12 4-12 OFF OFF 7-3:30 Wednesday 7-4 7-4 11-7 8-4 12-8 OFF 4-12 4-12 OFF 7-3:30 Thursday 7-4 7-4 11-7 OFF 12-8 OFF 4-12 4-12 8-4 7-3:30 Friday 7-4 7-4 11-7 OFF OFF 4-12 12-8 4-12 8-4 7-3:30 Saturday OFF OFF OFF 8-4 OFF 4-12 12-8 4-12 8-4 7-3:30 J Shift:Spare dispatcher is Meter Representative assigned to Service Technician Shift J Spare dispatcher is primary coverage for all single day or weekly absences as the Company requires. - 9 - GAS CONTROL DEPARTMENT: Hours: 7:00 A.M. - 12 N, 12:30 P.M. - 3:30 P.M. Days:Monday through Friday Electrician, Gas Control Mechanic, Gas Control Mechanic-Operator, General Helper, Regulator Technician A, Regulator Technician B, Lead Electrician, LNG Measurement Technician, LNG Technician Hours: 7:00 A.M. - 3:00 P.M., 3:00 P.M. - 11:00 P.M., 11:00 P.M.-7:00 A.M. LNG Maintenance Operator. Hours: 7:00 A.M. - 12 N, 12:30 P.M. - 3:30 P.M. LNG Utility Operator when not on shift 3. Shift Schedules A regularly scheduled first shift shall not start prior to 6:00 A.M. A regularly scheduled second shift shall not start prior to 11:00 A.M. A regularly scheduled third shift shall not start prior to 10:00 P.M. Eight hour shifts have no scheduled lunch period. 4. Work Schedule Changes The Company agrees that the work schedules will not be changed for the duration of the Agreement, unless by mutual agreement.The Union agrees that its consent to a change will not be unreasonably withheld. VI.WAGES 1. Wage Level The Company agrees to provide wage schedules, (Appendices A1 through A5) which will give each employee a fair wage for work performed.Wage differentials between jobs are based on differences in responsibilities, skill and duties. 2. Wage Grades Jobs of the same relative value are grouped together in Wage Grades.The grade determines the rate of pay for all jobs included in the grade except as otherwise agreed to in the contract. - 10 - 3.Wage Ranges Wage ranges are established for each wage grade.A minimum and maximum rate apply to each classification within the grade. 4.Wage Schedule The rates set forth in Appendix A1 -A- 5shall apply to bargaining unit work. EffectiveMarch 24, 2010, the rates for each job classification will be increased by 3%. EffectiveMarch 24, 2011 the rates for each job classification will be increased by 3%. EffectiveMarch 24, 2012, the rates for each job classification will be increased by3%. EffectiveMarch 24, 2013, the rates for each job classification will be increased by3%. EffectiveMarch 24, 2014, the rates for each job classification will be increased by3%. 5. Wage Progression Progression to the job maximum shall be in automatic service steps as indicated in the wage schedules. 6. Determining Wage Rates In the event a new bargaining unit job is established, or a substantial change is made in the duties of an existing job, the rate for the new or changed job shall be established by the Company and the Union based on its equitable relationship to other bargaining unit jobs.If the parties disagree on the rate, the matter shall be subject to the grievance and arbitration procedure. 7.Special Wage Rates Red Circle Rates: When the Company and the Union agree to a *red circle rate as a result of consolidation, or by mutual agreement, the red circle rate shall cease to exist when the employee reaches a rate through advancement that exceeds his red circle rate or if one of the following conditions occurs: a. The employee voluntarily bids to lateral or lower rated job. b. The employee refuses an opportunity to return to his former job. - 11 - *Red circle is defined as a rate of 10¢ or more as of the time assigned the job, above the maximum rate of the job to which an employee has been transferred.Rate differences of less than 10¢ shall continue to be paid and general increases shall be applied to said rate.Employees holding a red circle rate shall receive all general wage increases. c. Work assignments to Lead Street Technician leading crews will be made by the General Construction Supervisor or his designee.Lead Street Technicians at the top of their labor grade will be assigned to all types of street work.The duties of a Lead Street Technician leading a crew or assigned to inspection work will include all paper work necessary to complete the work order. d. Employees who were on the payroll as of 3/24/93, who are currently in job grades 5 -11 or who subsequently move into these job grades will be subject to a twelve month progression.Employees hired after 3/24/93 will follow the progression as indicated in Schedule A. VII.ALLOWANCES 1.Overtime Any work performed by operating and manual employees over eight (8) hours in one (1) day or over forty (40) hours in any one payroll week shall be paid as overtime at the rate of time and one half. Double time payments will be paid for all hours worked on the 6th and/or 7th day of the employee’s scheduled work week, after 16 continuous hours of work, holidays and call-outs. All work, emergency or overtime, shall be distributed equally among all employees as far as practicable. No employee will be required to take time off for time accumulated in overtime.In any work week employees will be permitted, where practicable, to make up time lost to a total of forty (40) hours. Such time shall be counted as straight time and paid for accordingly.In any normal work week employees may make up time taken off voluntarily, provided theManager of the Department approves and there is no additional expense to the Company. 2. Work on Day off Time worked continuously after a regularly scheduled work period will not be considered as "work on a day off." - 12 - 3.Shift Allowance Employees on regularly scheduled Monday - Friday shifts shall receive a differential above their hourly rate as follows: Effective March 24, 2010: 2nd shift: 3rd shift: Effective March 24, 2012: 2nd shift 3rd shift Effective March 24, 2014 2nd shift 3rd shift These shift differentials shall not apply to an employee on the first shift, whatever the hours worked. Employees on a regularly scheduled Saturday shift shall receive an amount of 7% of their hourly wage rates in addition to their regular hourly rates.Employees on regularly scheduled Sunday shift shall receive an amount of 11% of their hourly wage rates in addition to their regular hourly rates.The premium rates shall in no case be paid for more than eight (8) hours worked on any shift. In addition to those employees on a regularly scheduled shift, employees who cover for absences on a straight time basis shall receive the applicable shift allowance. A regularly scheduled second shift shall not start prior to 11:00 A.M.A regularly scheduled third shift shall not start prior to 10:00 p.m. The applicable shift bonus will be included in payment for vacations, holidays and compensable injuries for employees regularly assigned to shift work.The shift allowance will not be compounded. 4.Call-in Allowance An employee called in to work by a responsible authority of the Company, after he has finished his day's work and has left the Company's property shall, with respect to each such call-in, be paid at the rate of double time for work so performed from the time of call (assuming he arrives within a reasonable amount of time) but shall, in any event, receive for such work performed, after recall, an amount equal to at least six (6) hours of straight time pay. Employees called in shall phone in for further work before going home, if the first assignment is finished within the three (3) hours guarantee period.Any further assignment shall be deemed part of the first call-in assignment. - 13 - Any employee called in to work one (1) hour before the starting time of his schedule will be paid at the rate of double time for that hour, but the overtime premium shall not be pyramided. Employees will receive four hours straight time pay for scheduled overtime cancelled with less than 24 hours notice. 5. Meal Allowance Effective March 24, 2010, meal allowance will be discontinued.Employees on the payroll effective March 24, 2010 will receive an increase of 13 cents per hour, prior to the 2010 general wage increase, in lieu of any future meal allowance payments. 6.Rest Allowance An employee responding to emergency call-outs, who has worked a total of four (4) hours and who completes his work after midnight, except in cases of extreme emergency, is assured eight (8) hours rest before reporting to work again.When the eight (8) hours rest period continues beyond the start of the employee's next scheduled shift, such employees will not be required to report until the end of the designated period of rest.Such employees will not suffer any loss of pay for any time lost between the normal shift starting time and the time they begin work. Except in cases of extreme emergency, a minimum of eight (8) hours rest will be given to employees who work more than sixteen (16) consecutive hours in any twenty-four (24) hour period. An employee is responsible for obtaining authorization and advising management that he intends to take rest allowance prior to accepting additional work or continuing to work, when the utilization of rest allowance is probable. 7.Jury Duty Allowance Employees who are called for jury service will, for each day paid for such service, be given the difference between such pay as jurors and the amount they would have received at their straight time hourly rate had they worked.To be eligible for such payment, it shall be the duty of employees called for jury service to present proper evidence of service and the compensation received.Jury duty allowance will be discontinued following the 40th day of jury duty, or upon the conclusion of an extended case or trial.Anyone volunteering for jury duty will be precluded from this allowance. 8.Funeral Leave Allowance In case of the death of a relative, limited to mother, father, wife, husband, sister, brother, children, mother-in-law, father-in-law, grandchild, or member of the employee's immediate household, time off with pay for scheduled working hours will be allowed not to exceed three (3) consecutive scheduled work days.One (1) day will be allowed for grandparent, aunt, uncle, niece or nephew, brother-in-law, sister-in-law. - 14 - Immediate household is defined as a relative or in-law who has been a permanent resident in the employee's home. An employee who is scheduled to work, but is absent up to four (4) hours to attend the local funeral, or eight (8) hours to attend an out-of-state funeral of a cousin shall be allowed time off with pay. The Company will permit four (4) employees time off with pay, not to exceed four (4) hours during their regular work schedule to act as pall bearers at the funeral of an active or retired employee, or a member of an employee's immediate family, as defined above. 9.Personal Business Time off with pay will not be given for personal business otherwise except that a Department Manager may grant up to two hour's time off with pay if the conditions merit it in his judgment. 10.Inclement Weather Under inclement weather conditions, which include excessive snow, rain, sleet, cold and heat, activity in the C & M Department will be limited to emergency work, as determined by the Company. Regular C & M Department employees, who report for work during inclement weather, will not be required to perform their normal duties, but will be assigned to other work of the type related to the Mains & Services Departmentor in Stores within the Operations Center. The Company agrees not to change its policy dated February 29, 1980, on work during cold weather in the C & M Department, for the duration of the contract. If in the judgment of management a hazardous condition caused by severe inclement weather exists, the Company will assign Senior Utility Helpers/Meter Readersto other work related to their classification. Training and safety will be given primary emphasis except in cases of emergency and unusual situations. 11.Stand-by Pay (Regulator Technicians) Regulator Technicians will receive stand-by pay from November 1 through February. Employees on stand-by duty shall be paid$27 per day for weekdays and$39 per day for Saturdays and$39 per day for Sundays and paid holidays. Stand-By Pay (C & M Department) Employees who are part of the Construction and Maintenance Department crews will be assigned to standby duty on all calendar days. - 15 - They will form two standby crews which will consist of a Lead Street Technician, backhoe operator andtwo other C & M Department employees between December 1 and March 31. Between April 1 andNovember 30, there will be two standby crews which will consist of a Lead Street Technician, backhoe operator andone other C & M Department employee. Each standby assignment covers seven 24 hour periods beginning at start of the day shift on Friday.The Company and Union will review the Friday verses Monday start annually. Employees on stand-by duty shall be paid$27per day for weekdays and$39 per day for Saturdays and$39 per day for Sundays and paid holidays. The standby schedule shall not adversely affect the vacation selection by any employee.It will be the Company's responsibility to assign vacation fill in's, sickness and daily absences for stand-by in a fair and equitable manner from the low overtime list. Military Service, Payment for Employees who voluntarily enlist, or are conscripted in the United States Army, Navy, Marines, Air Force, or Coast Guard for full time military service, shall receive one (1) week's pay for each year of service with the Company, up to four (4) weeks pay. Any employee called by the National Guard or Military Reserve to perform emergency duty shall be paid by the Company the difference between the military pay and his regular straight time daily pay. In addition, the Company will pay the difference between the military pay and his regular straight time daily pay for employees called to perform normal national guard or reserve duty for up to three weeks per year. Under either circumstance, to be eligible for such payment, it shall be the duty of the employee to present proper evidence of services and the compensation received. Coffee Break and Wash-up Time The Company will allow a coffee break of fifteen (15) minutes in the morning and afternoon for all employees.Manual workers in the Operating Departments also will receive a wash-up period at the end of the work day of ten (10) minutes. Appliance Discount Allowance Employees will be allowed to purchase new appliances which the Company sells to the public, for their personal use or for their relatives’ use at a cost of $15.00 over the Company cost. - 16 - 16.Union Business The Company agrees to grant to members of the Local Union such reasonable leaves of absence without pay for transacting Union business in such numbers and for such lengths of time as may be deemed proper by the Company.No employee on such leave shall lose any seniority status while absent.Upon returning, he shall be reinstated in the position he held at the time of taking such leave of absence.Nothing in this section shall be used for the purpose of discrimination against any official of the Union. 17.Leaves of Absence The Company agrees to grant to employees, without pay, such reasonable leaves of absence as may be deemed acceptable by the Company.The company will promptly notify the union of leaves granted. No employee on such leave shall lose any seniority status while absent.Upon returning he shall be reinstated in the position he held at the time of taking such leave of absence. An employee not otherwise eligible for sick leave or medical leave who is unable to work as certified by a physician shall be granted up to four months of unpaid medical leave, if eligible for such under applicable law. Safety Shoe Allowance A safety shoe allowance of$125 annually, will be provided in accordance with Company policy on safety shoes. Effective March 24, 2010, the $125 becomes $150.Effective March 24, 2012, the $150 will increase to $160. Clothing Allowance The Company will provide gloves for the Street Department employees.The Regulator Technician and his Helper will be furnished coveralls to be used when they go into regulator pits. Other designated items of clothing will be provided in accordance with the Agreement. Effective January 1, 2011, outside of initial issuance, all of the designated items will be replaced because of wear if such clothing is turned in.Clothing will not be replaced if lost or stolen.New employees will receive an extra allotment of uniforms and the Company will maintain an inventory for replacement issuance going forward. In keeping with the positive image that the Company and the Union wish employees to present to the public, employees will wear the full designated uniform items issued for the respective departments during all business hours. - 17 - Tools The current practice of the Company purchasing tools will continue. Any new tools that are required for work, because of technological change, will be purchased by the Company.These tools will belong to the Company and will be available for the use of employees. Employee Stock Purchase Plan Effective January 1, 2005, employees who have completed at least five months of service, will be eligible to participate in the Employee’s Stock Purchase Plan.The Company will pay the full administrative costs of the plan, including brokerage costs.In addition, the Company will contribute at the time of the payroll deduction, an amount equivalent to 10% of the employee’s payroll deduction. 22.Educational Reimbursement Effective January 1, 2005, employees will receive 100% tuition reimbursement for a grade C or better under the guidelines established in the October 15, 2004 agreement. VIII.HOLIDAYS 1. The Company will post a list of holidays before the last day of January of each year and will include the January of the next year. Recognized Holidays The following shall be considered legal holidays: (1) New Year's Day, (2)Martin Luther King’s Birthday (3) President’s Day, (4) Good Friday, (5) Memorial Day, (6) Independence Day, (7) Labor Day,(8) Thanksgiving Day, (9) Christmas Eve (4 hours pay only), (10) Christmas Day, (11) New Year's Eve (4 hours pay only). Effective March 24, 2010, employees will receive two floating holidays which will be coordinated in conjunction with the vacation selection process for his/her department. When state or federal statute requires that any of the holidays set forth above be observed on a day other than the day normally observed, the holiday shall be observed on the day prescribed by state or federal statute, whichever is controlling. Whenever one of the above holidays falls on a Saturday, the Company at its discretion, may celebrate it the Friday before, the Monday following, or may pay an additional day's pay therefore.Any of the above holidays which fall on a Sunday shall be celebrated on the following day (Monday). - 18 - 2. Holiday Payments All employees shall be paid for the legal holidays listed above at the regular hourly rate of pay for such employees.Employees scheduled to work on such holidays shall be paid at the rate of double time for hours worked on that day, in addition to the amount received for such legal holiday.If the employee has active discipline for attendance of a written warning or more, that employee is required to work the day before, and the day after a holiday, in order to be paid for the holiday, unless the employee has a valid reason for absence, such as hospitalization. Double straight time shall be paid for work performed on a holiday outside an employee's normal schedule, regardless of other provisions of this Agreement. 3. Easter Payment Double straight time shall be paid for hours worked on a regularly scheduled Easter Sunday. 4. Christmas Eve and New Year's Eve Payment All employees shall be paid four (4) hours pay at the regular hourly rate of pay for such employees for these half days. Employees required to continue working into the four (4) hour allowed portion of their work schedule will be paid at the rate of double time for working during that period. 5. Day Off in Lieu of Holiday If a holiday falls during an employee's scheduled vacation, or scheduled day off, or during an employee's absence from work because of a compensable injury, he shall receive an additional day's pay or a day off, at the discretion of the employee. Any employee who is absent from work beyond the period of sick leave allowed him under the terms of Section XIV (Sickness and Disability) will be entitled to receive payment for all holidays remaining in the contract year in which his benefits terminated.Payments for holidays due under the terms, as outlined above, will be made when the employee returns to work or at the end of the calendar year, whichever occurs first. IX. VACATIONS 1. Employees shall be entitled to vacation time as follows: One year of service - Two weeks vacation with basic pay after first year anniversary of employment. Employees who will have been in the continuous employ of the Company for five or more years by December 31st shall be entitled to vacation time as follows: - 19 - Five years of service - 3 weeks vacation with basic pay. Ten years of service - 4 weeks vacation with basic pay. Twenty years of service - 5 weeks vacation with basic pay. Vacations may be taken throughout the calendar year. 2. Selection of Vacations In selecting vacation periods, the principle of seniority, as defined in Article XI, shall prevail, provided said principle does not interfere with the efficient operation of the Company's business. The Company will solicit employees choices of vacation periods between February 1 and April 15.Employees will select the time for the vacation period by May 31.Vacation periods not selected by May 31 will be selected by employees on a first come first serve basis from remaining weeks not chosen by other employees.Vacation periods not selected by September 1 will be assigned by the Company. Half vacation days in the Construction & Maintenance Department will be limited to the celebrated Christmas Eve and New Year’s Eve and when on rest time.The Company will allow a maximum of two additional days to be taken as half vacation days. Employees taking vacations during the periods as indicated below will receive one additional day's pay for each week of vacation taken during these periods, limited by the following paragraph: ·C & M January 1 to April 1 ·Customer Service March 15 to June 15 ·Maintenance & Transportation March 15 to June 15 ·Meter Reading June, July, August ·Meter Shop October, November, December ·Collections January, February, March ·Corrosion January, February, December ·Gas Control June, July, August ·Stores January 1 to April 1 - 20 - 3. Payment of Vacation Allowance The vacation allowance of wages or salary will be paid to each employee in advance.Except as provided herein, vacations are not cumulative and must be taken in the calendar year in which they are earned. 4. Vacation and Personal Sickness No additional allowance in vacation pay will be made for sickness or disability incurred while on vacation. Should a serious illness or injury occur, attested to by a physician, that would interfere with an employee's scheduled vacation, then such an employee will not be required to take his scheduled vacation, but can have it postponed to a period mutually satisfactory to the Company and the Union.In no event will vacations be extended beyond the calendar year.If such illness or injury extends beyond the calendar year, the employee will be entitled to vacation pay in lieu of time off. 5. Vacation and Compensable Injury An employee, unable to complete his vacation because of a compensable injury, will be permitted to carry over the uncompleted portion of this vacation to the following year. 6. Vacation & Disability Retirement Employees retiring due to a disability shall not be required to use vacation due them but shall receive such pay upon their retirement. 7. Vacation Benefits, Deceased Employee Should an employee die while in the active employment of the Company, leaving a widow, widower, child or children, father or mother, brother or sister surviving and should such death occur on or after January 1 of a vacation year and before he has had his vacation pay, the Company will pay his full vacation pay for that year to his estate. X. TRANSFERS, PROMOTIONS & JOB BIDDING 1.Notice Of Vacancies In accordance with the current Job Posting Procedure, the Company will post notices of vacancies on all bulletin boards, and will consider applications for such vacancies if they are presented in writing, including a statement of qualifications, within three (3) days after such notice of vacancy was posted. - 21 - Notifications of jobs posted shall be sent to employees who are out sick or are on vacation on the date the job is posted.A copy of the notice of vacancy will be given to the union at the time of posting. Before a position is permanently filled, the Union will be notified and if an employee's qualifications are questioned, he may have them passed upon at a meeting between the Union and the Company. As vacancies occur in regular jobs that require hiring additional help, every effort will be made to transfer eligible employees from other departments. 2.Transfers If there are no qualified bidders, the Company may transfer into the posted job, the junior qualified employee in the department in which the vacancy occurs. The vacancy shall be filled by the employee accepted for the job within fifteen (15) *working days after his acceptance.Positions that require special coverage by trained personnel, and no replacement is available, shall not be covered by this provision, but every effort will be made to expedite such transfers.In the event it takes beyond fifteen (15) *working days to fill the position, the Company will advise the Union of the reasons therefor, and the employee will receive any increases due and commence normal wage progression. In any twelve (12) month period, employees will be permitted a maximum of two (2) transfers as a result of job bid awards.This restriction will not apply to promotional job bid awards, within the department, to a higher rated job grade. 3.Qualifications Seniority shall prevail whenever there is an advancement, promotion or vacancy, provided the employee can qualify for the job. 1.Ability to learn the job. 2.Knowledge, skill and efficiency. 3.Physical condition. If a question arises as to who is qualified for such advancement, promotion or vacancy, the matter shall be referred to the grievance procedure and arbitration as set forth in this Agreement.The right to determine who are to hold supervisory positions is vested exclusively in the Company. 4.Wage Administration Rates applying to moves on bids shall be determined in accordance with the following: - 22 - A. A transfer on a bid to a higher-rated job shall be at the step in the new job next above the employee's current rate, with a minimum increase of 10 cents per hour. B. A transfer on a bid to a lower classification shall be at the rate one step lower than the current rate, or the maximum rate for the lower classification, whichever rate is lower. C. An employee temporarily transferred to a lower-rated position shall be paid his regular rate of pay. D. An employee temporarily transferred to a higher-rated position shall be paid a minimum of 15 cents above his present rate in accordance with Appendix A at the step in the job next above the employees current rate provided that the new rate is not greater than the maximum rate for the job to be filled. E. An employee temporarily transferred to a higher rated position, which he has previously performed, will be paid the maximum rate for the job to be filled or his current rate, whichever is higher. F. Accelerated progression for Helpers in the Service Department will be administered in accordance with the Agreement of March 21, 2001. G. Accelerated progression for Laborers in the C & M Department will be administered in accordance with the revised Agreement of March 23, 1993. I. Accelerated progression for Lead Street Technician in the DC&M Department will be administered in accordance with the agreements of March 21, 2001 and October 20, 2004. 5. Temporary Transfers A. The union will be notified of all transfers outside of the department in advance, where practicable.Employees returning to work on light or modified duty may be temporarily transferred to a different classification and/or department and will be utilized to the fullest extent possible, including allowing transfers of less than a full 8 hours in one department, but not to exceed two transfers in one day.The employee will receive the higher rate for any position worked in the day. B. When a transfer for the convenience of management becomes necessary, the least senior qualified person in the classifications selected by the Company shall be the one transferred. C. If a qualified person in the same department with greater seniority, whom management determines it can release, opts to take this transfer, the transfer will be awarded to him. D. Nothing shall prevent temporary transfers within a department from one job to another. - 23 - E. A person transferred for more than one month to another department will be returned promptly to his regular job upon his request, provided an equally qualified replacement is available, and the vacancy still exists.If a vacancy still exists, the next least senior qualified employee will be transferred in accordance with B above. *Working day is defined as excluding Saturday, Sunday and holidays. XI.SENIORITY The seniority to be considered shall be Company seniority. Company seniority shall prevail in lay-off and re-employment after lay-off.The Company, however, will give the union reasonable notice before action is taken in regard to lay-offs and promotions. The Company shall furnish the Union with seniority lists, showing the first day of continuous employment of each employee.Such lists shall be revised quarterly. An employee's length of continuous service shall be broken by, and his seniority shall cease, for the following reasons: A.Voluntary quit; B. Retirement; C. Discharge for just cause; D. Failure to report for work without notification to the Company for three (3) consecutive working days except where such failure to give such notification is caused by illness or other good and acceptable reasons which prohibits the employee from giving notice within three (3) working days; E. Failure to report for work when recalled from layoff within ten (10) working days after receipt of a recall notice except where such failure to report is caused by illness or other good and acceptable reasons which prohibits the employee from giving notice within ten (10) working days; F. Layoffs of more than five years duration or length of service whichever is less. G. Failure to report for work upon termination of disability arising from accident or illness, including pregnancy related disabilities, unless an approved personal leave of absence has been granted except as provided in section 4 below of this agreement; H. Absence for more than two (2) years by reason of employment in an official capacity by the Union; I. Failure to report for work after the expiration of an approved leave of absence. - 24 - Seniority continues to accumulate under the following exceptions: 1. Parental/Medical Leave will be administered as mutually agreed by the Company and the Union. 2. A leave of absence signed by an Officer of the Company. Upon the granting of a leave of absence, the Company will promptly notify the Union thereof, in writing, of receipt of the notice. 3. Illness attested to by a physician's certificate to the limits provided in section 4 below. 4. An employee with years of service as indicated below who is absent because of physical disability, shall have the right to return with full seniority rights to his former job when a Company-designated physician (a third physician may be selected by the Company physician and the employee's physician to make a final diagnosis) stipulates he is physically able to meet the requirements of the job, or to another job that may be open at the time of his return when, in the judgment of the Company, he meets the qualifications established for such job, provided that such return to work is initiated within the period of time corresponding to the employee's period of service as specified belowfollowing his last day at work, and within one (1) month of termination of disability. Less than one (1) year of service:time equal to employment 1 - 2 years of employment: 1 year 3 - 4 years of employment: 2 years 5 and above years of employment: 3 years An employee who has exhausted sick leave under Article XIV shall be considered eligible for re-employment as provided above. The company will continue its past practice relative to benefits during the period which the right to return continues. 5. An employee who is granted a leave of absence without pay for transacting Union business for such length of time as is mutuallyagreed upon by the Company and Union. 6. Any member of the Local Union, employed in any official capacity bythe Union, shall not lose his seniority in the department of the Company in which he is employed, provided such leave of absence does not exceed two (2) years. 7. Any employee called in service under the provisions of the Selective Training and Service Act of 1940, or under the authority conferred by the Joint Resolution of Congress entitled "Joint Resolution to strengthen the common defense and to authorize the President to order members and units of reserve components and retired personnel of the Regular Army into active military service," approved August 27, 1940, as amended, who (1) receives the certificate provided for therein (2) is still qualified to perform the duties of his former position, and (3) makes application for reemployment within ninety (90) days after he is relieved from service under that Act or Joint Resolution, unless the circumstances have so changed as to make it impossible or unreasonable to do so. - 25 - 8. Service in the forces of the United States of America in times ofwar.Should any governmental regulation make it necessary for the Company to lay off employees, the Company agrees that such lay-off shall be considered as a leave of absence and employees so laid off shall accumulate seniority during such lay-off, but should such an employee fail to report for work, within two (2) weeks of the mailing of a notice of recall, addressed to his last address furnished to the Company by the employee, all of such employee's right to recall or seniority shall cease, unless the Company is notified in writing within said period that said employee is unable to report for work because of Manpower Controls, or other governmental controls, or unless the Company is notified in writing within said period that said employee is temporarily ill. XII WORK FORCE REDUCTION AND RE-EMPLOYMENT 1. The Company and the Union jointly recognize that occasions may arise where adjustments of the work force may be necessary either by reduction-in-force, transfer of work, or reorganization of work.Such force reductions affecting Regular Employees shall be in accordance with the following procedure: a. Regular employees will be removed from the classification to be reduced on the basis of their Company seniority.The senior employees to be reduced may choose their order of reduction on the basis of their Company seniority. b. Employees removed from their classifications under this procedure may elect to be transferred to: 1. Designated entry level jobs provided they have the required qualifications 2. A lower or equal rated job in their department which they have previously performed and for which they qualify.They can also take equal or lower rated jobs in the department, for which they qualify, with * minimal training. 3. A lower or equal rated job for which they qualify outside the department, with *minimal training. c. Displaced employees will be removed from the lower or equal rated classification on the basis of their Company seniority, and will also exercise transfer rights in accordance with "b" above. d. An employee displaced under this procedure will be offered one favored opportunity to return to his former classification if a vacancy should occur or to a job which ordinarily would be posted on a division wide basis for that department.This opportunity shall be characterized by the Company's offering this job to such employee prior to, and instead of, posting the notice of such vacancy.An employee refusing such opportunity will lose such right of return. e. Employees who have exhausted their rights under the steps outlined, or who have no such rights, shall be subject to layoff, unless protected by the Employment Security provisions. - 26 - f. Employees affected by the foregoing will retain their rights under the Contract including the Posting, Bidding, and employment security provisions.In addition, the Company will notify employees on layoff of posted vacancies and afford them the opportunity to bid for such vacancies. g. Super seniority will be considered for executive board members. h. Bumping up to a higher grade level is permitted to a position which the employee has previously satisfactorily performed. 2. The Company will maintain a list showing the Company seniority of all regular employees laid off.Re-employment will be made from this list in accordance with Article XI of the contract prior to hiring new employees. 3. An employee who is transferred to an equal or lower rated job classification in accordance with this procedure, shall retain his rate of pay at the time of transfer, and shall be eligible to receive general increases. 4. The red circle rate shall cease to exist when the employee reaches a rate through advancement that exceeds his red circle rate, or under the following conditions: A. The employee voluntarily bids to lateral or lower rated job. B. The employee fails to bid on any higher rated job openings in his old department or the department he is currently working in. C. The employee refuses an opportunity to return to his former job. 5. It will be the responsibility of laid off employees to keep the Company informed of their current address and telephone number.Recall rights will be in accordance with Article XI. 6. This agreement will provide for Company-wide bumping rights. * Minimal training shall call for a demonstration on the part of the employee of performance satisfactory to the Company ten working days from his time of transfer into the position.If his performance is not satisfactory, he must revert to an option that does not call for "minimal training." DESIGNATED ENTRY JOBS Apprentice Helper Collector General Helper(L.N.G.) Helper - 27 - Inventory Control Generalist Laborer Mechanic C (Fleet) Mechanic B (Maintenance) Meter Representative Meter Shop Generalist Meter Person A Senior Utility Helper/Meter Reader Storeroom ClerkB Street Tech C XIIIEMPLOYMENT SECURITY The Company agrees that no bargaining unit employee on the payroll as of January 1, 2001 will be laid off for lack of work during the term of this agreement.Effective March 24, 2010, the January 1, 2001 date becomes January 1, 2003. XIVSICKNESS AND DISABILITY 1. Sickness and Disability Employees will be paid full time less allowable Social Security Disability Benefits at their basic rates while off duty because of sickness or accident not covered by the Worker's Compensation Act as follows: Weeks Continuous Service Allowed Less than one (1) year None 1 year to 5 years 6 5 years to 10 years 8 10 years to 15 years 12 15 years to 20 years 16 20 years to 25 years 20 Over 25 years 26 Employees with ten (10) years of service, who are totally disabled shall, in addition, be allowed up to 52 weeks at 60% of base pay, less allowable primary Social Security Disability Benefits. Special cases can be brought before management for individual consideration. - 28 - If payments are made to employees under any law for such sickness or accident, then the difference between such payments and the above schedule will be paid by the Company. Effective January 1, 1984, employees who have perfect attendance records, on a calendar year basis, will be provided with an additional week of sick pay, beyond their normal entitlement, for each year of perfect attendance, while off duty because of sickness or accident not covered by the Worker's Compensation Act. The 3/30/06 Agreement regarding utilization of Unum as the Company’s Disability Management Corporation is hereinafter included by reference.Effective March 24, 2010, the requirement for notification to Unum regarding absences is changed from 7 working days to 5 working days. 2. Compensation For Injury Effective 9/1/96, Worker's Compensation benefits will be provided under the terms of a Medical Care Plan which has been approved by the Worker's Compensation Commission for the State of Connecticut.The Plan provides medical treatment for employees who suffer work-related injuries and illness on or after the effective date, through a mandatory network of physicians, and other care providers.The provisions of the Plan are incorporated herein by reference. An employee who is absent from work because of injury or illness covered by the Worker's Compensation Act, shall receive, during the calendar year, pay in addition to the compensation payments so as to give him either: a. full pay for a period including any waiting time equal to twice the period of sick leave to which he is entitled under Article XIV, or b. full pay for six (6) months whichever is greater, and time lost by reason of such injury or illness, shall not be charged to his sick leave. The employee may not collect more than his full pay while absent from work on workers compensation leave and is responsible for reimbursing the Company for any over-payments by the Company as a result of receiving Social Security Disability benefits or any other third party payment as a result of the injury or illness (Article XIV, Section 4 below). It is agreed that time off during the day given to any employee to treat an injury shall be accumulated toward overtime payment. 3. Injury in Other Employment An employee injured while gainfully employed elsewhere shall not be entitled to sick leave allowance for such period of incapacity. - 29 - 4.Subrogated Rights In the event that an employee has a claim against a third party for injury or illness arising out of the injury, for which the Company has paid for time lost from work, the Company shall be subrogated for this third party claim to the extent of its payments to the employee, except for insurance payments made under policies provided by the employee himself. In instances where the Company has been so reimbursed, the employee's sick leave allowance shall be reinstated to the extent of the reimbursement. In the event the employee collects damages from such third party whether through a judgment or settlement, the employee shall be obligated to reimburse the Company to the extent of its payments to the employee.The Company shall have a lien against such proceeds to the extent of such payments. 5. Disability Retirement An employee who qualifies for a disability retirement pension under the Pension Plan (see Article XV, Section J of this agreement) may elect to receive such pension or to receive sickness benefits under this Section of the Agreement, but not both at the same time. 6. Illness Certification Before making any sickness or accident payment to employees who in the judgment of the Company, may be considered as abusing the sick leave provisions of this Agreement, the Company shall have the right to require a certificate signed by the attending physician or a Company physician, and such other evidence of disability as the Company may deem necessary.Any employee who fails to observe the Company rules or who misrepresents his condition or cause of same shall be ineligible for the above benefits. The Union agrees to cooperate with the Company to prevent and eliminate abuses of the sick leave allowance. XV.RETIREMENT 1. Pension Plan A. The Company has combined the pension plans covering employees and former employees at Bridgeport and New Haven into a single plan.The major provisions of the two existing plans have been combined into the new plan.Except as provided otherwise in this Agreement, the benefit entitlement after the consolidation is the same as the benefit entitlement before the consolidation. The Company shall have no right, title, or interest in the contributions made by it to the Trustee and no part of the Trust Fund shall revert to the Company except after the satisfaction of all liabilities of the Plan, as set forth in Article VIII of the Plan Document. - 30 - B. This Section shall comply with ERISA.Details, in addition to those which follow, will be found in the Summary Plan Description Booklet entitled "SCG Union Employee Benefits” and the plan document entitled “The Southern Connecticut Gas Company Pension Plan for Union Employees”. C. Definitions 1. Hour of Service - Any hour for which an employee is directly or indirectly paid by the Company whether for the performance of duties or for reasons (such as vacation, sickness, or disability) other than the performance of duties. 2. Year of Vesting Service - any calendar year in which an employee has at least 975 Hours of Service. 3. Year of Credited Service a. After 1975 - Any calendar year in which an employee has at least 1,950 Hours of Service.An employee shall receive pro rata credit for any calendar year in which he has fewer than 1,950 Hours of Service; counting any fraction of the total years of service which is greater than one-half as a whole year. b. Before 1976 - Any year of an employee's most recent period of continuous service. D. This Agreement shall apply only to employees who shall retire during its term.Employees who retired under former agreements, or who shall retire under future Agreements shall be entitled only to such pensions as are provided for in the Agreements in effect at the time of their retirements.This paragraph shall survive the expiration of this Agreement. E. Effective March 24, 2010 for those employees hired before January 1, 2002, who subsequently retire at Normal Retirement Age with 5 or more years of service, a pension of $52 per month per year of credited service will be paid at the time of retirement. For anyone who retires after 3/24/10 the $52 described above will be increased as follows: ·
